Citation Nr: 0303099	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  99-19 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to an increased original evaluation for 
residuals of a cervical spine injury, currently rated as 
10 percent disabling.

2.	Entitlement to an increased original evaluation for 
residuals of a thoracic (dorsal) spine injury, currently 
rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

 

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to June 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran and his wife testified before the undersigned 
member of the Board at a personal hearing on March 19, 2001 
and a copy of the transcript of that hearing has been 
associated with the record on appeal.

This case was previously remanded by the Board in June 2001 
for additional development.  That development having been 
completed, the case is now ready for appellate review.


FINDINGS OF FACT


1.	All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.	The veteran's cervical spine disability is manifested by 
forward flexion to 30 degrees, extension to 40 degrees, 
left bending to 40 degrees, right bending to 30 degrees, 
and rotation to 70 degrees bilaterally.  The veteran's 
cervical spine disability is also manifested by mild 
functional impairment due to pain.

3.	The veteran's thoracic spine disability is manifested by 
complaints of pain, weakness, stiffness, fatigue and lack 
of endurance after use such as lifting.  There is no loss 
of motion, and no objective evidence of pain on motion of 
the dorsal spine.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for 
residuals of a cervical spine injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 
5290 (2002).  

2.	The criteria for a compensable evaluation for residuals of 
a dorsal spine injury are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5291 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  

The February 1999, the March 1999 Statement of the Case 
(SOC), and the July 1999, the November 1999, the July 2000 
and the September 2002 Supplemental Statements of the Case 
(SSOC) advised the veteran of the laws and regulations 
regarding increased rating claims and informed him that 
increased ratings for his cervical and dorsal spine 
disabilities were was being denied because the evidence did 
not show that the met the criteria for the next higher 
rating.  The SOC and SSOCs also informed the veteran what 
evidence the RO had obtained.  A May 2002 letter to the 
veteran specifically informed him that granting increased 
ratings required evidence showing that the disability met the 
criteria for the next higher rating.  The May 2002 letter 
notified the veteran of what information and/or evidence was 
necessary for him to provide and what evidence VA would help 
him to obtain.  The veteran did indicate treatment at the VA 
medical center in Fayetteville and those records were 
obtained.  Additional private medical records from Sparks 
Hospital were also obtained.  There is no indication that 
there is more information or medical evidence to be found 
with respect to the veteran's spine disabilities.  The 
veteran was given VA examinations in December 1998 and August 
2002.  The RO obtained the veteran's service medical records 
as well as private medical records.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Increased evaluation for residuals of a cervical and 
dorsal spine injury

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson v. West, 12 Vet App 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

II.  Increased evaluation for residuals of a compression 
fracture at C5-C6

The veteran injured his neck and upper back in a motor 
vehicle accident while in service in November 1996.  He was 
treated for his injuries at Sparks hospital.  X-rays taken at 
the hospital in November 1996 revealed no significant 
abnormalities of the cervical spine.  The veteran was 
suffering cervical and dorsal spine pain at the time of this 
hospital treatment.

The veteran underwent a VA examination in December 1998.  At 
that time the veteran complained of pain in his neck and back 
which he treated with Tylenol.  The examiner reviewed X-rays 
of the cervical and thoracic spine taken in September 1998 
and both were within normal limits with no significant 
changes noted.  The veteran complained of pain 100 percent of 
the time with flare-ups that come and go.  He indicated that 
the pain radiated to both shoulders, and he also complained 
of  weakness, stiffness, fatigability, and lack of endurance.  
There was no numbness in the extremities.  The examiner noted 
that the veteran should still be able to lift 50 pounds 
occasionally and 25 pounds regularly, but should avoid 
overhead work or repetitive work with the upper extremities.  
The examiner noted mild muscle spasm in the neck and no upper 
extremity motor, reflex or sensory deficit.  There was no 
muscle spasm in the thoracic spine although there was 
tenderness to palpitation over the bony portion of the 
thoracic spine.  Range of motion of the cervical spine was 
flexion to 45 degrees, extension to 45 degrees, bending to 45 
degrees bilaterally, and rotation to 70 degrees bilaterally, 
all with pain.  There was no indication of the range of 
motion of the thoracic spine.  The examiner provided a 
diagnosis of chronic cervical and thoracic spine strain.

Treatment notes from the Holt-Krock Clinic dated in April and 
May 1998 indicate that the veteran was seen for pain in his 
neck and back following an incident at work driving a 
forklift.  At that time there was an indication of pain and 
tenderness and muscle spasm in the neck and upper back.  The 
range of motion of the cervical spine was good.

VA outpatient treatment notes dated from September 1998 to 
March 1999 reveal that the veteran continued to complain of 
pain in his neck and upper back and that he was complaining 
of tingling and numbness in his hands and feet.  The veteran 
was referred to a neurologist in May 1999.  The neurologist 
determined that there was no peripheral neuropathy, that all 
nerves were intact and reflexes were intact and determined 
that there was no neurological deficit.

Treatment notes from Sparks hospital dated in September 1999 
indicate that the veteran had an MRI of the cervical spine 
that was normal.

The veteran testified at a personal hearing in March 2001.  
He testified that he was suffering from pain in his neck and 
back.  He indicated he had tingling and numbness in his hand 
and suffered from headaches and trouble sleeping because of 
his pain.

Records from Dr. Birky at the Sparks Neurology Clinic dated 
from November 1999 to December 2000 reveal that the veteran 
was being treated for a benign essential tremor.  There is no 
indication that this condition is related to his spinal 
injury.

VA outpatient treatment notes dated from June 1998 to January 
2002 for the most part do not deal with his cervical or 
dorsal spine disabilities.  A treatment note dated in January 
2001 does indicate that the veteran continued to complain of 
pain in his back but that the pain was not severe enough to 
limit his daily activities.

The veteran underwent a VA examination in August 2002.  The 
veteran complained of pain and stiffness in his back and neck 
with flare-ups approximately twice a week lasting all day 
which are precipitated by lifting and alleviated with 
Naproxen and rest.  The examiner noted mild limitation of 
motion or functional impairment during periods of flare-ups.  
The examiner noted that the veteran works in a warehouse at 
Sears where he does delivery and pick-up including lifting 
and moving large objects and has only missed three or four 
days of work in the past year.  The examiner noted his 
opinion that the veteran has a heavy functional capacity.  
The veteran can lift 100 pounds maximum, 50 pounds 
frequently.  He uses his hands to do gross grasping, holding, 
and turning of objects.  The veteran can bend and stoop 
frequently, and stand and walk at least six hours out of an 
eight-hour workday.  The examiner noted that the veteran had 
pain-free range of motion of the cervical spine of forward 
flexion to 30 degrees, extension of 40 degrees, left side 
bending to 40 degrees, and right side bending to 30 degrees.  
Range of motion of the thoracic spine was adequate.  There 
was diffuse tenderness in the cervical spine.  Grip strength 
was equal and adequate bilaterally, sensation was intact.  X-
rays taken in August 2002 indicated straightening of the 
cervical spine consistent with muscle spasm and/or position 
artifact.  X-rays of the thoracic spine were negative.  The 
examiner noted no acute abnormalities of the cervical or 
dorsal spine.

Limitation of motion of the cervical spine is covered under 
Diagnostic Code 5290.  It authorizes ratings of 10 percent 
for slight, 20 percent for moderate, and 30 percent for 
severe limitation of range of motion of the cervical spine.  
38 C.F.R. § 4.71a, DC 5290 (2002).  The medical evidence 
reveals that the veteran has some slight limitation of motion 
of the cervical spine.  The two VA examinations reveal range 
of motion from 30 to 45 degrees of flexion with 45 degrees 
being with pain and 30 degrees being pain free.  Similarly, 
flexion ranges from 40 to 45 degrees, right bending from 30 
to 45 degrees, and left bending from 40 to 45 degrees in each 
case the greater range of motion is accompanied by pain and 
the lower range of motion is pain free.  Rotation is 70 
degrees bilaterally with pain.  This represents slight 
limitation of motion.  The VA examiner in August 2002 
indicated that the veteran had mild limitation of motion 
during flare-ups.  Therefore, based on limitation of motion 
of the cervical spine, the Board finds that a 10 percent 
rating, and no higher, is warranted.  Id.

Limitation of motion of the dorsal spine is covered under 
Diagnostic Code 5291.  It authorizes ratings of 0 percent for 
slight, 10 percent for moderate, and 10 percent for severe 
limitation of range of motion of the dorsal spine.  38 C.F.R. 
§ 4.71a, DC 5291 (2002).  The medical evidence reveals that 
the veteran has no limitation of motion of the dorsal spine.  
The VA examination in August 2002 revealed adequate range of 
motion of the dorsal (thoracic) spine.  Therefore, a 0 
percent rating is appropriate under DC 5291.  Id.

There are no other diagnostic codes that would allow a higher 
rating for either the veteran's cervical spine or dorsal 
spine disability.  There is no X-ray evidence of arthritis, 
therefore DC 5003 is not for application.  38 C.F.R. § 4.71a, 
DC 5003 (2002).  There is no evidence of ankylosis of the 
cervical spine or dorsal spine, therefore DC 5287 is not for 
application.  38 C.F.R. § 4.71a, DC 5287 (2002).

There is no evidence of intervertebral disc syndrome in 
either the cervical or dorsal spine.  The veteran has had X-
rays in September 1998 and August 2002 and both were 
essentially normal, showing no evidence of disc disease or 
any abnormality that would lead to intervertebral disc 
syndrome.  The veteran was examined by a neurologist and he 
determined that the veteran did not have any peripheral 
neuropathy, that his nerves and reflexes were intact and that 
there was no evidence of a neurological deficit of any time 
that can be related to his spine disability.  Therefore DC 
5293 is not for application.  The Board notes that the rating 
criteria under DC 5293 have recently changed.  See, 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002).  However, since the 
veteran does not have intervertebral disc syndrome, the 
change in this Diagnostic Code does not effect the veteran's 
claim, and there is no prejudice to the veteran.  See, 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Functionally, see DeLuca v. Brown, supra, the Board finds no 
symptoms creating impairment more closely resembling moderate 
limitation of motion of the cervical spine or dorsal spine 
that would warrant a higher disability evaluation.  The 
veteran has complained of pain and stiffness and weakness 
especially on flare-ups.  However, the veteran works in a 
warehouse at Sears doing lifting and other physical labor.  
The examiner noted only mild functional limitation during 
flare-ups.  The examiner noted that the veteran could lift 
100 pounds maximum and 50 pounds regularly.  A VA treatment 
note dated in January 2001 indicated that the veteran's pain 
was not severe enough to limit his activities.  The veteran 
testified that he experiences pain, weakness, headaches, and 
difficulty sleeping, and the Board does not doubt his 
assertions.  However, the medical evidence shows no atrophy 
or other evidence of significant functional limitation above 
and beyond what would be contemplated by the current rating.  
The Board finds that this does not more closely approximate 
the criteria for a rating in excess of 10 percent for the 
cervical spine or a compensable rating for the dorsal spine.

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence does not suggest that the veteran's residuals of a 
cervical or dorsal spine injury have caused marked employment 
interference or require frequent medical treatment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC. 6-96 (1996).













ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a cervical spine injury is denied.

Entitlement to a compensable disability rating for residuals 
of a dorsal spine injury is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

